DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present claims discuss “allocating another of the purchase price to a progressive pool,” such appears to be supported by US Provisional Application 62/479,765 which was filed on 04/25/0217. However, such progressive pools are not discussed in 15/079,360. Thus the priority date for claims 1-20 is 04/25/2017.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (using claim 12 as an example): A method for wagering on one or more sporting events, comprising the steps of: generating a ticket at a point-of-purchase terminal for a player that includes a series of player-selected symbols or a series of randomly generated symbols, each symbol corresponding to a selected outcome associated with each of the one or more sporting events, wherein the ticket is acquired for a purchase price; recording the generation of the ticket at a first computer server in communication with the point-of-purchase terminal; allocating a first portion of the purchase price to a wager on the selected outcomes and placing the wager in the amount of the first portion of the purchase price with a sportsbook via communication between the first computer server and a second computer server hosted by the sportsbook; allocating another of the purchase price to a progressive pool; determining, after occurrence of the one or more sporting events results in a series of winning outcomes, and using the first computer server, whether the series of player-selected symbols on the ticket matches the series of winning outcomes, and if so, determining, using the first computer server, an amount of a payout from the wager via communication with the second computer server hosted by the sportsbook; and determining, after occurrence of the one or more sporting events results in the series of winning outcomes, and using the first computer server, whether the player also qualifies for a progressive payout from the progressive pool.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 12, the claim states, “determining, after occurrence of the one or more sporting events results in the series of winning outcomes, and using the first computer server, whether the player also qualifies for a progressive payout from the progressive pool.” It is unclear if the player must win a wager in the previous step and THEN they qualify for the progressive pool, or if the two outcomes are entirely separate and a player may win the progressive without winning the sports wager. For purposes of examination the former interpretation is taken.
All dependent claims are rejected as depending upon a previously rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,734,240 to Cummings in view of US Patent Application Publication No. 2007/0060314 to Baerlocher.
	With regard to claim 1, Cummings discloses a system for wagering on one or more sporting events, comprising: multiple point-of-purchase terminals, each such point-of-purchase terminal for generating tickets, each ticket including a series of player-selected symbols, each symbol corresponding to a selected outcome associated with the one or more sporting events, wherein each ticket is acquired by a player for a purchase price (fig. 1; col. 3, line 44 – col. 4, line 19; col. 5, line 65 – col. 6, line 31) a first computer server in communication with the multiple point-of-purchase terminals for recording the generation of each ticket (col. 3, line 44 – col. 4, line 19; col. 5, line 65 – col. 6, line 31), the first computer server allocating a first portion of the purchase price of each ticket to one or more wagers on the selected outcomes, the first computer server allocating a first portion of the purchase price of each ticket to one or more wagers on the selected outcomes, the first computer server allocating a second portion of the purchase price of each ticket to a secondary 
	Cummings does not appear to explicitly disclose a progressive pool. However, Baerlocher teaches splitting a wager and allocation a portion of the price to a progressive pool ([0183]-[0184]). Together Cummings and Baerlocher teaches after the occurrence of the one or more sporting events results in a series of winning outcomes the first computer server (ii) if the series of player selected symbols on each ticket matches the series of winning outcomes, also determines whether the player also qualifies for a progressive payout from the progressive pool (Cummings at col. 4, line 52 – col. 5, line 7; col. 6, lines 32-49; Baerlocher at [0186]-[0187]).
With regard to claim 2, the combination of Cummings and Baerlocher teach determining, after occurrence of the one or more sporting events results in the series of winning outcomes, the first computer server also (iii) determines whether any consolation prizes are to be awarded, and if so, accessing the secondary payout pool to pay such consolation prizes (Cummings at col. 6, lines 24-49; Baerlocher at [0184]).
With regard to claim 3, Cummings discloses after occurrence of the one or more sporting events results in the series of winning outcomes, the first computer server also (iii) determines whether the amount of the payout from the wager exceeds a predetermined minimum amount, and 
With regard to claim 4, Cummings discloses that the symbols are alphanumeric characters (col. 5, line 67).
With regard to claim 5, Cummings discloses that the symbols are numbers (col. 5, line 67).
	Claim 6 mirrors claim 1 but instead uses randomly selected numbers which is disclosed by Cummings (col. 3, line 44 – col. 4, line 7).
	Claims 7-10 mirror claims 3-10 and are rejected in like manner.
	With regard to claim 11, Cummings discloses that each point-of-purchase terminal includes a software-implemented random number generator that generates the series of randomly generated symbols for each ticket (col. 3, lines 56-61).
	Claim 12 is a mirror of claim 1 that includes either user selected numbers or randomly generated numbers both of which are discussed in the citations related to claim 1 and thus is rejected in like manner.
	Claim 13 includes a limitation that is found in claim 1 (but not in claim 12) and thus is rejected in like manner as to that limitation found in claim 1 above.
	Claims 14 and 15 are mirrors of claims 2 and 3 and are rejected in like manner.
With regard to claim 16, Cummings discloses that the wager comprises a series of individual wagers, one associated with each symbol included on the ticket (col. 3, line 44 – col. 4, line 7; col. 6, lines 10-23).
Claims 17 and 18 are mirror of claims 4 and 5 and are rejected in like manner.
With regard to claim 19, Cummings discloses that the point-of-purchase terminal is a user device (col. 3, lines 44-54).
claim 20, Cummings discloses that the user device is a smartphone, a tablet, a desktop computer, or another computing device (col. 3, lines 44-54).
Conclusion
This is a continuation of applicant's earlier Application No. 15/922,606.  All claims are drawn to the same invention claimed in the earlier application (even though Applicant has re-arranged the claim numbering to what it was previously) and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/            Primary Examiner, Art Unit 3715